DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-25 are pending.

Response to Amendment
The amendments to the claims filed on August 11, 2021 have been entered. Claims 1-25 are pending. In regard to claims 5, 8, 9, 15, 18, 19 and 23-25 the objections have been withdrawn.

Allowable Subject Matter
Claims 1-25 are allowed. Independent claims 1, 10 and 20 contains allowable subject matter as indicated below (Emphasis added in bold letters).

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 1, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a transmission line - land grid array (TL-LGA) socket assembly, comprising: a TL-LGA socket having an interconnect in a housing body, the interconnect includes a vertical portion and a wherein the base layer is above the conductive layer of the housing body of the TL-LGA socket, wherein the ground strip is vertically over the horizontal portion of the interconnect of the TL-LGA socket, and wherein the horizontal portion is coupled to the signal pad on the base layer, as recited in claim 1, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 10, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a package substrate, comprising: a base layer; and a signal pad and a ground strip on the base layer, wherein the ground strip is adjacent to the signal pad, wherein the ground strip is positioned vertically over a horizontal portion of an interconnect of a TL-LGA socket, as recited in claim 10, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 20, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting an assembly, comprising: a package substrate; an integrated circuit die coupled to the package substrate that includes a base layer, wherein the base layer has a signal pad and a ground strip; and a TL-LGA socket coupled to the package substrate, the (TL-LGA) socket including: an interconnect in a housing body, the interconnect includes a vertical portion and a horizontal portion, wherein the housing body has a top surface and a bottom surface opposite the top surface, wherein the top surface is a conductive layer, wherein the base layer is above the conductive layer of the housing body of the TL-LGA socket, wherein the ground strip is vertically over the horizontal portion of the interconnect of the TL-LGA socket, and wherein the horizontal portion is coupled to the signal pad on the base layer, as recited in claim 20, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PETER G LEIGH/Examiner, Art Unit 2831